Filed 6/28/22 P. v. Martinez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093989

           v.                                                                         (Super. Ct. No.
                                                                                   MANCRFE20200005679)
 MARIO FRANCISCO MARTINEZ,

                    Defendant and Appellant.




         Defendant Mario Francisco Martinez was found guilty of intending to commit
sexual crimes against a minor. At sentencing, the trial court imposed numerous fines and
fees. On appeal, defendant contends two of the fines must be stricken after the passage of
Assembly Bill No. 1869 (2019-2020 Reg. Sess.) (Assembly Bill 1869) and Assembly Bill
No. 177 (2021-2022 Reg. Sess.) (Assembly Bill 177). Agreeing with him in part, we will
modify the judgment and direct the trial court to amend the written conditions of
probation.




                                                             1
                                     BACKGROUND
       During a sting operation, defendant texted with a law enforcement officer who
was posing as a 13-year-old girl, agreeing to give the decoy minor a ride in exchange for
sexual acts. A jury found defendant guilty of contacting a minor with the intent to
commit a sexual offense (Pen. Code, § 288.3, subd. (a))1 and arranging a meeting with a
minor for sexual contact (§ 288.4, subd. (b)).
       On March 22, 2021, the trial court suspended imposition of sentence and placed
defendant on formal probation for five years. The trial court also verbally imposed
various fines and fees, including a “fee of $100 for the preparation and completion of the
presentence report,” a $300 restitution fine (§ 1202.4, subd. (b)), a suspended $300
probation revocation fine (§ 1202.45), a $300 first sex offense conviction fine (§ 290.3),
two $40 court operation assessments (§ 1465.8), and two $30 court facilities assessments
(Gov. Code, § 70373, subd. (a)(1)). The trial court’s written conditions of probation also
ordered defendant to pay a $30 administrative fee under section 1202.4, subdivision (l),
and ordered defendant to cooperate with probation “as to fees pursuant to [section]
1203.1b.” The trial court later shortened defendant’s probation to two years.
                                      DISCUSSION
       Defendant challenges the imposition of two fees he contends are no longer
enforceable after recent legislative changes: (1) the $100 fee imposed under section
1203.1b for the preparation of the probation report, which was eliminated by Assembly
Bill 1869, and (2) the $30 administrative fee to collect restitution under section 1202.4,
subdivision (l), which was eliminated by Assembly Bill 177. The People agree, but they
also request correction of defendant’s probation conditions because the conditions do not
include the $300 fee imposed under section 290.3.




1 Undesignated statutory references are to the Penal Code.


                                             2
       The Legislature recently reduced or eliminated many criminal fees. Relevant
here, Assembly Bill 1869, operative July 1, 2021, eliminated section 1203.1b and
adopted section 1465.9. Among other things, section 1465.9 renders fees imposed under
section 1203.1b unenforceable and uncollectible, and it provides that any portion of a
judgment imposing those costs shall be vacated. (Stats. 2020, ch. 92, §§ 47, 62; § 1465.9,
subd. (a); People v. Clark (2021) 67 Cal.App.5th 248, 259.) Assembly Bill 177,
operative January 1, 2022, repealed section 1202.4 and reenacted it without
subdivision (l), which had permitted counties to “impose a fee to cover the actual
administrative cost of collecting the restitution fine.” (Stats. 2021, ch. 257, § 20; former
§ 1202.4, subd. (l).) Assembly Bill 177 amended section 1465.9 to render unenforceable
and uncollectible costs imposed under additional provisions, including section 1202.4.
(Stats. 2021, ch. 257, § 35; § 1465.9, subd. (b).)
       We agree with the parties that the section 1203.1b fee is now invalid. Although
the trial court did not verbally identify the statutory basis for the $100 fee for the
preparation and completion of the presentence report, it aligns with the type of fee
originally permissible under 1203.1b, and section 1203.1b is referenced in defendant’s
probation conditions. Consequently, Assembly Bill 1869 requires that we vacate that
portion of the judgment imposing the now impermissible fee. (People v. Clark, supra,
67 Cal.App.5th at p. 260.)
       But the trial court never verbally imposed any fee under 1202.4. A written
recording of a judgment, such as a minute order or abstract of judgment, may not modify
the judgment (People v. Zackery (2007) 147 Cal.App.4th 380, 385, 389), and where there
is a discrepancy between the oral pronouncement of judgment and a written record, the
oral pronouncement controls (People v. Mitchell (2001) 26 Cal.4th 181, 185-186).
Although there is a probation condition ordering defendant to pay a $30 fee under
section 1202.4, subdivision (l), this conflicts with the trial court’s verbal pronouncement,



                                               3
which did not impose such a fee. We will direct the trial court to correct defendant’s
probation conditions by striking the fee.
       As for the $300 fee under section 290.3, the trial court verbally pronounced the
fee, but the fee is not mentioned in defendant’s probation conditions. We will direct the
trial court to correct defendant’s probation conditions to include the fee.
                                      DISPOSITION
       The judgment is modified to vacate the portion of the judgment imposing fees
under section 1203.1b remaining unpaid as of July 1, 2021. The judgment is affirmed as
modified. The trial court is directed to amend and correct the written probation
conditions to reflect the judgment as modified, including striking the $30 fee under
former section 1202.4, subdivision (l), and adding the $300 fee under section 290.3.



                                                     /S/
                                                  MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
EARL, J.




                                              4